DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-10 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted January 22, 2021 and November 19, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 2, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2012/0107715 A1).
With regard to Claim 1, Ohmori et al. disclose in Figures 1-2, a cell, called a power generating element (A), comprising: a support substrate (10) including: a first surface and a second surface opposite to the first surface, called upper and lower surfaces (paragraph 0062); and a gas flow path (11) between the first surface and the second surface; a first element part, called a fuel electrode (20), laminated on the first surface, the first element part (20) including at least a first fuel electrode made up of a current collector (21) and an active portion (22), a first solid electrolyte film (40), and a first air electrode (60); and a second element part, also called a fuel electrode (20), laminated on the second surface, the second element part (20) including at least a second fuel electrode made up of a current collector (21) and an active portion (22), a second solid electrolyte film (40), and a second air electrode (60), wherein a first portion 
With regard to Claim 2, Ohmori et al. do not specifically disclose wherein a total length of a gas flow path wall of the second portion is less than a total length of a gas flow path wall of the first portion, in a cross-sectional view of the support substrate along the gas flow path. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture a total length of a gas flow path wall of 
With regard to Claim 4, Ohmori et al. do not specifically disclose wherein a length of an interface between the second fuel electrode and the second solid electrolyte film is less than a length of an interface between the first fuel electrode and the first solid electrolyte film, in a cross-sectional view of the support substrate along the gas flow path. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture a length of an interface between the second fuel electrode and the second solid electrolyte film is less than a length of an interface between the first fuel electrode and the first solid electrolyte film, in a cross-sectional view of the support substrate along the gas flow path, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 6, Ohmori et al. do not specifically disclose wherein a length of the support substrate from the gas flow path to the second surface is greater than a length of the support substrate from the gas flow path to the first surface. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture a length of the support substrate from the gas flow path to the second surface is greater than a length of the support substrate from the gas flow path to the first surface, since such a modification would only involve a mere change in the 
With regard to Claim 7, Ohmori et al. disclose in Figures 1-2, wherein the first element part , called a fuel electrode (20), includes a first element, called a current collector (21) and a second element, called a current collecting film (70) formed on the upper surface of the air electrode (60), arranged along the gas flow path (11) with the first element (21) and separated from, but adjacent to, the first element (21); and the cell (A) includes a connector, called an interconnector (30), between the first element (21) and the second element (70) that electrically connects the first fuel electrode (20) of the first element and the first air electrode (60) of the second element (paragraphs 0057-0058). 
With regard to Claim 9, Ohmori et al. disclose in Figures 1 and 4, a cell stack device, comprising: a cell stack where a plurality of the cells (A) noted above are arrayed, and a fixing member, called a recess (12), that fixes one end side of the plurality of cells (A) in a direction in which the gas flow path (11) extends in the cell stack (paragraphs 0043 and 0057). 
With regard to Claim 10, Ohmori et al, disclose in Figures 1 and 4, a cell stack device, comprising: a cell stack where a plurality of the cells (A) noted above are arrayed in a direction, and a fixing member, called a recess (12), that fixes one end side of the plurality of cells (A) in a direction in which the gas flow path (11) extends in the cell stack, wherein the second surface of at least one of the plurality of cells (A) faces a center of the cell stack (paragraphs 0043 and 0057).

s 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2012/0107715 A1), as applied to Claims 1, 2, 4, 6, 7, 9 and 10 above, and in further view of Hori et al. (WO2018199095).
With regard to Claim 3, Ohmori et al. disclose the cell in paragraph 8 above, but do not specifically disclose wherein the gas flow path wall of the first portion is of a wavy shape in the cross-sectional view. 
Hori et al. disclose in Figure 8, a cell comprising a support substrate (10) including a first surface and a second surface opposite the first surface; and a gas flow path (11) between the first surface and the second surface (paragraphs 0009-0010).  Hori et al. disclose wherein the gas flow path wall (11) is of a wavy shape in the cross-sectional view (paragraphs 0075-0081). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the gas flow path wall to be of a wavy shape in the cross-sectional view in the cell of Ohmori et al., because Hori et al. teach that this configuration allows for the gas flow path to be made more turbulent and more reaction gas can be taken into the support substrate (paragraph 0075).
With regard to Claim 5, Ohmori et al. disclose the cell in paragraph 8 above, but do not specifically disclose wherein a porosity of the other portion of the support substrate of the second portion is less than a porosity of the portion of the support substrate of the first portion. 
Hori et al. disclose in Figures 2-3, a cell comprising a support substrate (10) including a first surface and a second surface opposite the first surface; and a gas flow path (11) between the first surface and the second surface (paragraphs 0009-0010). .


10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2012/0107715 A1), as applied to Claims 1, 2, 4, 6, 7, 9 and 10 above, and in further view of Omori et al. (JP 2015170453).
Ohmori et al. disclose the cell in paragraph 8 above, but do not specifically disclose wherein the second element is arranged at a position different from the first element in a direction orthogonal to the gas flow path. 
Omori et al. disclose in Figure 21, a cell comprising a support substrate (10) including a first surface and a second surface opposite the first surface; and a gas flow path (11) between the first surface and the second surface (paragraph 0019). Omori et al. disclose multiple power generation element portions (A) on a front side of the support substrate (10) and a back side of the support substrate (10), the multiple power generation element portions (A) arranged at positions different from one another in a direction orthogonal to the gas flow path (11) (paragraphs 0088-0089; See Figure). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to arrange multiple power generation element portions in positons different from one another in a direction orthogonal to the gas flow path of the cell of Ohmori et al., because Omori et al. teach that this arrangement allows for a larger surface area of the support substrate to be used. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725